Not for Publication

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA,

                    Plaintiff,
                                                                 Crim. No. 19-734
           v.
                                                                    OPINION
    AARON WATSON,

                    Defendant.


John Michael Vazquez, U.S.D.J.

          This matter comes before the Court by way of Defendant Aaron Watson’s motion to

modify his sentence and for immediate compassionate release. D.E. 32. The Government filed

opposition. D.E. 218. The Court reviewed the parties’ submissions 1 and considered the motion

without oral argument pursuant to Local Criminal Rule 1.1 and Local Civil Rule 78.1(b).

Defendant seeks immediate release due to the ongoing COVID-19 pandemic. For the following

reasons, Defendant’s motion is denied.

     I.         BACKGROUND

                A. Underlying Criminal Proceedings

          Defendant was arrested and charged in connection with a large-scale drug trafficking

organization in Newark, New Jersey. Defendant sold crack cocaine, and sometimes heroin, to a

confidential source on six separate occasions between November 28, 2018 and June 12, 2019. On




1
 Defendant’s brief in support of his motion is referred to as “Br.” (D.E. 217), and the
Government’s opposition brief is referred to as “Opp.” (D.E. 218).
October 9, 2019, Defendant pled guilty to an Information that charged him with possession of

cocaine base with intent to distribute in violation of 21 U.S.C. § 841. Pursuant to a written plea

agreement, Watson stipulated that a sentence of five years’ imprisonment was reasonable. On

September 15, 2020, the Court sentenced Watson to the stipulated term, although his United States

Sentencing Guidelines range was much higher.

         Watson is currently housed at Danbury FCI in Connecticut. He is scheduled to be released

on September 20, 2022.

            B. COVID-19 Pandemic

         COVID-19 “is caused by the virus severe acute respiratory syndrome coronavirus 2

(SARS-CoV-2), a new virus in humans causing respiratory illness which can be spread from

person-to-person.” COVID-19, “COVID-19 Overview and Infection Prevention and Control

Priorities in non-US Healthcare Settings,” Centers for Disease Control and Prevention (Feb. 26,

2021),      https://www.cdc.gov/coronavirus/2019-ncov/hcp/non-us-settings/overview/index.html

#background. “COVID-19 is primarily transmitted from person-to-person through respiratory

droplets. These droplets are released when someone with COVID-19 sneezes, coughs, or talks.”

Id. Persons who contract the virus reflect a wide range of symptoms from asymptomatic to mild

(including fever, cough, nausea, chest pain, and body pain) to severe to critical (including

respiratory failure and death). Id. As a result, standard precautions to prevent the spread of the

virus include social distancing, proper hygiene, personal protective equipment (including use of a

face masks), and maintenance of clean surfaces and devices. Id.

         Numerous factors can increase a person’s risk of severe illness if he/she contracts the virus.

As a person get older, his/her risk for severe illness from COVID-19 increases. COVID-19, “Older

Adults,”     Centers     for    Disease     Control     and     Prevention     (May      14,    2021),



                                                   2
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.               For

example, persons in their sixties and seventies are at a higher risk than people in their fifties. Id.

Those 85 or older are at greatest risk. Id. Adults 65 or older comprise 8 out of 10 COVID-19

deaths in the United States. Id. The following medical conditions put a person at increased risk

of severe illness from COVID-19: cancer, chronic kidney diseases, chronic lung diseases

(including asthma if it is moderate to severe), dementia or other neurological conditions, heart

conditions such as coronary artery disease, weakened immune system from organ transplant,

obesity, pregnancy, sickle cell disease, smoking, stroke or cerebrovascular disease, and type 2

diabetes mellitus. COVID-19, “People with Certain Medical Conditions,” Centers for Disease

Control and Prevention (May 13, 2021), 2 https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html.

         As of May 28, 2021, the United States has had 33,018,965 COVID-19 cases, resulting in

589,547 deaths.      COVID Data Tracker, Centers for Disease Control and Prevention,

https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (last visited May 28,

2021).

            C. Federal Bureau of Prisons

         The Federal Bureau of Prisons (“BOP”) has taken the following steps to combat the virus.

On March 13, 2020, the BOP modified its operations in accordance with its “COVID-19 Action

Plan.” Federal Bureau of Prisons COVID-19 Action Plan, Federal Bureau of Prisons (Mar. 13,

2020), https://www.bop.gov/resources/news/20200313_covid-19.jsp. Initially, all social visits,

inmate movement, and official staff travel were suspended for thirty days. Id. Contractors who




2
 The CDC previously provided two separate lists, one listing conditions that entailed a greater risk
of severe illness and one setting forth conditions that might involve a greater risk.
                                                  3
enter any BOP facility are screened for the virus and, initially, admission was limited to contractors

who performed essential services. Id. The BOP also conducts enhanced health screenings for staff

in areas of “sustained community transmission.” Id. The BOP screens all new inmates for virus

“exposure risk factors and symptoms.” Id. Any new inmate who is asymptomatic but has had a

risk of exposure is quarantined. Id. According to the Government, the quarantine period is for a

minimum of 14 days or until cleared by medical staff. Opp. at 4. The Government indicates that

new inmates who are symptomatic are placed in isolation until they test negative for the virus or

are cleared by medical staff. Id. at 5. The Government also states that the BOP has taken the

following steps to prevent the spread of the virus: group gatherings are limited to permit social

distancing as much as possible, all staff and inmates have been issued face masks, and all staff and

inmates are strongly encouraged to wear face masks when social distancing cannot be achieved.

Id.

         The BOP also has a COVID-19 vaccination plan. COVID-19 Vaccine Guidance, Federal

Bureau        of         Prisons       Clinical        Guidance         (Mar.        11,        2021),

https://www.bop.gov/resources/pdfs/covid19_vaccine_guidance_20210311.pdf. Inmates fall into

different priority levels for vaccination: Priority Level 1 (for inmates in certain high priority jobs,

including health service unit assignments); Priority Level 2 (inmates who are 65 or older or who

are, according to CDC criteria, at an increased risk for severe illness from the virus); Priority Level

3 (inmates who are aged 50 through 64 or who might be, according to CDC criteria, at an increased

risk for severe illness from the virus); and Priority Level 4 (all other inmates). Id. As of May 28,

2021, the BOP had administered 184,201 doses of vaccine.                        COVID-19, “Vaccine

Implementation,” Federal Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp (last

visited May 28, 2021).



                                                  4
         The current BOP COVID-19 statistics are as follows: (1) 59 inmates and 130 staff have

confirmed positive tests; (2) 45,451 inmates and 6,834 staff have recovered; and (3) 237 inmates

and 4 staff have died. Id. Danbury FCI, where Defendant is housed, currently reports no positive

cases among inmates or staff. Id. In addition, 159 inmates and 83 staff have recovered, and one

inmate has died.

            D. The Parties’ Position

         Watson’s brief consists of quotations from a United States Senator and the House of

Representative’s Judiciary Committee; the quotes concern COVID-19 and the BOP. Br. at 2. His

submission also includes a November 24, 2020 letter from the warden of Danbury FCI. Id. at 3-

4. The letter denied Watson’s request for release due to COVID-19. The warden indicates that

(1) Watson has hypothyroidism that is being treated with medication; (2) Watson has not been

diagnosed with an irregular heart rate or hypertension; (3) Watson has a body mass index of 29.3;

and (4) Watson had tested negative twice for the virus. Id.

         The Government opposes the motion, asserting that Watson has only indicated that he

should be released due to COVID-19 without providing any indication that he is particularly

vulnerable. Opp. at 9-10. The Government adds that the factors in 18 U.S.C. § 3553(a) also

countenance against release.

   II.      LEGAL STANDARD

         Following the passage of the First Step Act, Section 3582(c)(1)(A) now reads as follows:

         (c) Modification of an imposed term of imprisonment. The court may not modify
         a term of imprisonment once it has been imposed except that—

            (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a

                                                  5
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant such a reduction; or

                   (ii) the defendant is at least 70 years of age, has served at least 30 years
                   in prison, pursuant to a sentence imposed under section 3559(c), for the
                   offense or offenses for which the defendant is currently imprisoned, and
                   a determination has been made by the Director of the Bureau of Prisons
                   that the defendant is not a danger to the safety of any other person or
                   the community, as provided under section 3142(g);

                   and that such a reduction is consistent with applicable policy statements
                   issued by the Sentencing Commission; and

               (B) the court may modify an imposed term of imprisonment to the extent
               otherwise expressly permitted by statute or by Rule 35 of the Federal Rules
               of Criminal Procedure; and

           (2) in the case of a defendant who has been sentenced to a term of imprisonment
           based on a sentencing range that has subsequently been lowered by the
           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
           defendant or the Director of the Bureau of Prisons, or on its own motion, the
           court may reduce the term of imprisonment, after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if such a reduction
           is consistent with applicable policy statements issued by the Sentencing
           Commission.

18 U.S.C. § 3582(c)(1)(A) (emphases added). The parties agree that Defendant has satisfied the

statutory exhaustion requirement.

       The applicable policy statement of the United States Sentencing Commission is found in

Section 1B1.13. U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018).

The application notes to the section provide 4 circumstances that can be considered extraordinary

and compelling: (1) the medical condition of the defendant, (2) the age of the defendant, (3) family

circumstances, and (4) other circumstances constituting an extraordinary or compelling reason,

                                                  6
either considered alone or in combination with any of the other three stated reasons. Id. cmt. n.

1(A)-(D). Certain courts have determined that the policy statement is not binding on courts in

connection with motions like the one at bar but have nevertheless found that the statement provides

useful guidance. United States v. Viteri, Crim. No. 19-00044, 2020 WL 3396804, at *3 (D.N.J.

June 19, 2020).

          In the application note, the fourth consideration requires a determination by the Director of

the BOP. Id. cmt. n. 1(D). Here, the Government does not contest that the policy statement should

also apply when the motion is filed by a defendant, in addition to a motion filed by the BOP

Director. The Court agrees. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392 (E.D. Pa.

2020).

          Pursuant to Section 3582(c)(1)(A), the Court must also consider the relevant factors listed

in 18 U.S.C. § 3553(a). They include the nature and circumstances of Defendant’s offense, the

history and characteristics of Defendant, the need for the sentence to provide just punishment, and

the need to protect the public from future offenses by Defendant. Id.

   III.      ANALYSIS

          Turning first to Watson’s arguments concerning the pandemic, the Court finds that

Defendant has not met his burden as to extraordinary and compelling circumstances. The Court

agrees with the Government that Watson relies on COVID-19 in general and fails to point to any

specific conditions that make him vulnerable. Generalized concerns about the risks from COVID-

19, however, do not justify release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

Moreover, Danbury FCI currently has no COVID-19 infections, and the BOP is implementing its

vaccination program.




                                                   7
       The Court also agrees with the Government that the Section 3553(a) factors militate against

release. Watson points to no new information that would change the Court’s analysis when Watson

was sentenced less than two years ago. In addition to the seriousness of the current offense,

Watson had a substantial criminal history. As a result, the Court adopts its prior analysis here.

IV.    CONCLUSION

       For the foregoing reasons, the Court denies Defendant’s motion. An appropriate Order

accompanies this Opinion.

Dated: May 28, 2021


                                                     __________________________
                                                     John Michael Vazquez, U.S.D.J.




                                                 8
